REINHARD, Judge.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion. We affirm.
Movant pled guilty to second degree burglary and stealing over $150. The court suspended imposition of sentences and placed movant on probation. The court revoked movant’s probation, sentenced him to consecutive terms of seven years’ imprisonment on each count, suspended execution of the sentences and placed movant on probation. The court again revoked movant’s probation and ordered execution of the burglary sentence.
Movant filed a pro se Rule 24.035 motion which was amended by appointed counsel. The motion court entered findings of fact and conclusions of law denying the motion.
Movant’s only point on appeal is: “The motion court erred when it failed to grant [movant] the relief he requested when it failed to use it’s (sic) discretion and grant [movant] credit for time served while on probation.”
A claim based on the failure of a court to mitigate a sentence by granting credit for time spent on probation is not cognizable under Rule 24.035. Chatman v. State, 766 S.W.2d 174 (Mo.App.1989); see also Baugh v. State, 759 S.W.2d 882 (Mo.App.1988).
Judgment affirmed.
CRANDALL, P.J., and CRIST, J., concur.